PER CURIAM.
We grant petitioners’ petition for writ of certiorari and quash the trial court’s order rendered October 18, 1994, overruling their *1200objections to deposition questions based on the attorney-client privilege and granting respondent’s motion to compel answers. See Upjohn Co. v. United States, 449 U.S. 383, 101 S.Ct. 677, 66 L.Ed.2d 584 (1981); Southern Bell Tel. & Tel. Co. v. Deason, 632 So.2d 1377 (Fla.1994).
CERTIORARI GRANTED.
DELL, C.J., and GLICKSTEIN and STEVENSON, JJ., concur.